DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 are objected to because of the following informalities: 
Claim 17, lines 1-2 should read “...one or more lacerating components...”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“grasper closing components configured to close the cutting grasper...” in claim 6. For examination purposes, “grasper closing components” has been interpreted as a system of wires and pulleys or magnets and any structural equivalents thereof based on the specification (see [0024]). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
Claims 1-11 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5, and 19 recite the limitation “actuation members”. There is insufficient antecedent basis for this limitation in the claims. For examination purposes, “actuation members” has been interpreted as the actuation member. Claims 2-11 are similarly rejected by virtue of their dependency from claim 1. Claim 20 is rejected by virtue of dependency from claim 19.
In claim 10, recitation of “the mitral valve” in line 1 lacks antecedent basis. Recitation of “a mitral valve” in line 2 renders the scope of the claim indefinite since it is unclear if the mitral valves in lines 1 and 2 are the same. For examination purposes, “the mitral valve” in line 1 has been interpreted as a mitral valve and “a mitral valve” in line 2 has been interpreted as the mitral valve.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 10-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fogarty et al. (US 5584842 A).
Regarding claim 1, Fogarty discloses a device (1, see Fig. 1-2) comprising: a flexible shaft (shaft 6 is flexible, see col. 7, line 62-64) having shaft proximal and distal ends (proximal end toward 21 and distal end toward 51, see Fig. 1); and a cutting grasper (51, see Fig. 5A) that extends from the shaft distal end (see Fig. 5A) so that the flexible shaft is configured to advance the cutting grasper through a vascular system of a patient (the flexible shaft 6 is configured to advance the cutting grasper through vein V, see Fig. 1) and to the site of a valve (Val) having a target leaflet (L1, L2), the cutting grasper including: a base member (81) having base proximal and distal ends (proximal end toward 76 and distal end toward 86, see Fig. 5A), the base proximal end attached to the shaft distal end (see col. 8, line 10-13); and an actuating member (11) having actuating proximal and distal ends (proximal end toward 128 and distal end toward 117, see Fig. 5A), the actuating proximal end rotatably attached to the base distal end forming a hinge of the cutting grasper (the proximal end of the actuating member 11 is rotatably attached to the distal end of the base 81 via the hinge joint formed between pivot pin 120 and pivot pin hole 128, see Fig. 5A), the actuating member configured to rotate relative to the base member about the hinge between open and closed positions of the cutting grasper (the actuating member 11 is configured to rotate relative to the base 81 between the open position of Fig. 5B and the closed position of Fig. 5A), the cutting grasper configured to grasp the target leaflet in the open position, close into the closed position with the target leaflet disposed between the base and actuating member, and divide the target leaflet while disposed between the base and actuating member (applying and releasing tension to the cable 121 causes the actuating member 11 to move about the hinge at pivot pin 120 to open and close the cutting grasper and cut the target leaflet, see col. 13, lines 46-62).
The language “the flexible shaft configured to advance the cutting grasper...into a chamber of the patient’s heart via a valve having a target leaflet” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Fogarty meets the structural limitations of the claim, and the cutting grasper is capable of being advanced into a chamber of the heart via a valve having a leaflet since the flexible shaft (6) of Fogarty is capable of delivering the cutting grasper to a treatment site via the vascular system (see Fig. 1).
Regarding claim 2, Fogarty discloses the device of claim 1, further comprising a controller (121, see Fig. 5D) coupled to the shaft proximal end (cable 121 is coupled to the shaft 6 proximal end, see col. 13, lines 30-37), the controller configured to control the actuating member to rotate from the open position to the closed position (applying tension to the cable 121 causes the actuating member 11 to move to the open position and removing tension allows the actuating member 11 to move to a closed position, see col. 13, lines 46-62).
Regarding claim 3, Fogarty discloses the device of claim 1, further comprising a controller (121, see Fig. 5D) coupled to the shaft proximal end (cable 121 is coupled to the shaft 6 proximal end, see col. 13, lines 30-37), the controller configured to control the actuating member to rotate from the closed position to the open position (applying tension to the cable 121 causes the actuating member 11 to move to the open position and removing tension allows the actuating member 11 to move to a closed position, see col. 13, lines 46-62).
Regarding claim 4, Fogarty discloses the device of claim 1, further comprising a controller (121, see Fig. 5D) coupled to the shaft proximal end (cable 121 is coupled to the shaft 6 proximal end, see col. 13, lines 30-37), the controller configured to control the cutting grasper to grasp the target leaflet (applying tension to the cable 121 causes the actuating member 11 to move to the open position and for the leaflet to be held between the actuating member 11 and the base 81 before being cut, see col. 13, lines 46-62).
Regarding claim 5, Fogarty discloses the device of claim 1, further comprising a controller (121, see Fig. 5D) coupled to the shaft proximal end (cable 121 is coupled to the shaft 6 proximal end, see col. 13, lines 30-37), the controller configured to activate one or more lacerating components (112) to divide the target leaflet while disposed between the base and actuating member (applying tension to the cable 121 causes the actuating member 11 to move to the open position and for the leaflet to be held between the actuating member 11 and the base 81 before being cut by the cutting edge 112, see col. 13, lines 46-62).
Regarding claim 10, Fogarty discloses the device of claim 1, wherein the valve is a mitral valve, and the target leaflet is an anterior leaflet of the mitral valve of the patient's heart (as explained with respect to claim 1, the device of Fogarty meets the structural limitations of the claim and would be capable of use in the heart to treat a leaflet of the mitral valve).
Regarding claim 11, Fogarty discloses the device of claim 1, wherein the flexible shaft (6) is configured to advance the cutting grasper (51) through the vascular system in an antegrade direction (the shaft 6 delivers the cutting grasper delivers in the direction of blood flow, see Fig. 1).
Regarding claim 12, Fogarty discloses a device (1, see Fig. 1-2) comprising: a flexible shaft (shaft 6 is flexible, see col. 7, line 62-64) having shaft proximal and distal ends (proximal end toward 21 and distal end toward 51, see Fig. 1); and a cutting grasper (51, see Fig. 5A) that extends from the shaft distal end so that the flexible shaft is configured to advance the cutting grasper through a vascular system of a patient to a region having a target tissue (the flexible shaft 6 is configured to advance the cutting grasper through vein V to the site of a leaflet L, see Fig. 1), the cutting grasper configured to: grasp the target tissue when the cutting grasper is deployed in an open position (moving the cutting grasper 51 to an open position allows the valve leaflet to be grasped, see col. 13, lines 46-62) and after the cutting grasper is retracted from an advanced position in the region (the device would be capable of grasping the valve leaflet after being retracted from an advanced position in the vein); close into a closed position with the target tissue secured within the cutting grasper (the cutting grasper can be moved to a closed position in which the leaflet is secured between the actuating member 11 and base 81, see col. 13, lines 46-62); and divide the target tissue while secured within the cutting grasper (see col. 13, lines 46-62).
Regarding claim 13, Fogarty discloses the device of claim 12, wherein the cutting grasper is comprised of a base member (81, see Fig. 5A) having base proximal and distal ends (proximal end toward 76 and distal end toward 86) and an actuating member (11) having actuating proximal and distal ends (proximal end toward 128 and distal end toward 117, see Fig. 5A), the actuating proximal end attached to the base distal end forming a hinge of the cutting grasper (the proximal end of the actuating member 11 is rotatably attached to the distal end of the base 81 via the hinge joint formed between pivot pin 120 and pivot pin hole 128, see Fig. 5A).
Regarding claim 14, Fogarty discloses the device of claim 13, further comprising a controller (121, see Fig. 5D) coupled to the shaft proximal end (cable 121 is coupled to the shaft 6 proximal end, see col. 13, lines 30-37), the controller configured to adjust the angle between the base member and the actuating member to at least close the cutting grasper into the closed position (applying and releasing tension to the cable 121 causes the actuating member 11 to move about the hinge at pivot pin 120, to open and close the cutting grasper, thereby changing the angle between the actuating member 11 and the base member 81, see col. 13, lines 46-62).
Regarding claim 15, Fogarty discloses the device of claim 14, wherein the controller is further configured to adjust the angle between the base member and the actuating member to open the cutting grasper into the open position (applying tension to the cable 121 causes the actuating member 11 to move to the open position, see col. 13, lines 46-62).
Regarding claim 17, Fogarty discloses the device of claim 12, wherein the cutting grasper further comprises one or more lacerating components (112) to divide the target tissue (the cutting edge 112 is for cutting the leaflet, see col. 9, lines 11-15).
Regarding claim 18, Fogarty discloses the device of claim 12, wherein the target tissue is an anterior leaflet of a mitral valve of the patient's heart.
The language “the flexible shaft is configured to advance the cutting grasper through a vascular system of a patient to a region having a target tissue.... wherein the target tissue is an anterior leaflet of a mitral valve of the patient's heart” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Fogarty meets the structural limitations of the claim, and the cutting grasper is capable of being advanced to an anterior leaflet of a mitral valve of a patient’s heart since the flexible shaft (6) of Fogarty is capable of delivering the cutting grasper to a treatment site via the vascular system (see Fig. 1).

Regarding claim 19, Fogarty discloses a cutting grasper (51, see Fig. 5A) comprising: a base member (81) having base proximal and distal ends (proximal end toward 76 and distal end toward 86); and an actuating member (11) having actuating proximal and distal ends (proximal end toward 128 and distal end toward 117, see Fig. 5A), the actuating proximal end rotatably attached to the base distal end forming a hinge of the cutting grasper (the proximal end of the actuating member 11 is rotatably attached to the distal end of the base 81 via the hinge joint formed between pivot pin 120 and pivot pin hole 128, see Fig. 5A), the actuating member configured to rotate relative to the base member about the hinge between open and closed positions of the cutting grasper (the actuating member 11 is configured to rotate relative to the base 81 between the open position of Fig. 5B and the closed position of Fig. 5A), the cutting grasper configured to grasp a target leaflet (L1, L2) in the open position, close into the closed position with the target leaflet disposed between the base and actuating members, and divide the target leaflet while the target leaflet is disposed between the base and actuating members (applying and releasing tension to the cable 121 causes the actuating member 11 to move about the hinge at pivot pin 120 to open and close the cutting grasper and cut the target leaflet, see col. 13, lines 46-62).
Regarding claim 20, Fogarty discloses the cutting grasper of claim 19, wherein the cutting grasper is configured to attach to a distal end of a flexible shaft (the cutting grasper is attached to the distal end of a flexible shaft 6, see Fig. 1-2) that is configured to advance the cutting grasper through a vascular system of a patient (the flexible shaft 6 is configured to advance the cutting grasper through vein V, see Fig. 1) and into a chamber of the patient's heart having the target leaflet.
The language “the flexible shaft configured to advance the cutting grasper...into a chamber of the patient’s having the target leaflet” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Fogarty meets the structural limitations of the claim, and the cutting grasper is capable of being advanced into a chamber of the heart having a target leaflet since the flexible shaft (6) of Fogarty is capable of delivering the cutting grasper to a treatment site via the vascular system (see Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fogarty.
Regarding claim 9, Fogarty discloses the device of claim 1, wherein the actuating member is configured to rotate into the open position (applying tension manually to the cable 121 causes the actuating member 11 to rotate about the pivot pin 120 and into the open position, see col. 13, lines 46-62) upon entry of the cutting grasper into the chamber of the patient's heart (as explained with respect to claim 1, the device of Fogarty meets the structural limitations of the claim and would be capable of use in the heart). Fogarty fails to teach the actuating member automatically opens.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the actuating member of Fogarty to rotate into the open position automatically since it has been held that “broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art”. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
Claim 6, 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fogarty in view of Bak-Boychuk et al. (US 20190029790 A1).
Regarding claims 6 and 8, Fogarty discloses the device of claim 1, further a comprising a component (cable 121) configured to close the cutting grasper into the closed position and secure the target leaflet between the base member and the actuating member (releasing tension in the cable 121 allows the cutting grasper to move to the closed position, see col. 13, lines 46-62). Fogarty fails to teach one or more grasper closing components (which has been interpreted under 35 U.S.C. 112f as a system of wires and pulleys, magnets and any structural equivalents thereof), wherein the one or more grasper closing components comprise one or more magnets.
Bak-Boychuk, in the same field of art, teaches providing magnets (112, 110, see Fig. 6A) on cutting elements (78, 94) for guiding the cutting elements to a closed position (see Fig. 6C) to ensure proper alignment and to stabilize the leaflet for cutting (see [0049]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Fogarty to have one or more grasper closing components comprising one or more magnets as taught by Bay-Boychuk since doing so would facilitate alignment of the device relative to the leaflet and stabilization of the leaflet for cutting. 
Regarding claim 16, the device of claim 12. Fogarty fails to teach wherein the cutting grasper is further configured to grasp the target tissue using at least one of: a system of wires and pulleys; or one or more magnets.
Bak-Boychuk, in the same field of art, teaches providing magnets (112, 110, see Fig. 6A) on cutting elements (78, 94) for guiding the cutting elements to a closed position (see Fig. 6C) to ensure proper alignment and to stabilize the leaflet for cutting (see [0049]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Fogarty to have one or more magnets as taught by Bay-Boychuk since doing so would facilitate alignment of the device relative to the leaflet and stabilization of the leaflet for cutting. 
Claims 6, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fogarty in view of Madhani et al. (US 5792135).
Regarding claims 6 and 8, Fogarty discloses the device of claim 1, further a comprising a component (cable 121) configured to close the cutting grasper into the closed position and secure the target leaflet between the base member and the actuating member (releasing tension in the cable 121 allows the cutting grasper to move to the closed position, see col. 13, lines 46-62). Fogarty fails to teach one or more grasper closing components (which has been interpreted under 35 U.S.C. 112f as a system of wires and pulleys, magnets and any structural equivalents thereof), wherein the one or more grasper closing components comprise a system of wires and pulleys.
Madhani, in the same field of art, teaches a grasper device (see Fig. 5) comprising one or more grasping components comprised of a system of wires (C1-C4) and pulleys (18a/18b) which drive opening and closing of the grasper formed by work members (20a/20b) (see col. 7, lines 45-63). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Fogarty to have one or more grasper closing components comprised of a system of wires and pulleys as taught by Madhani since doing so would reduce friction and provide the surgeon with sensitive feedback of forces exerted on the surgical instrument (see Madhani col. 3, lines 18-21).
Regarding claim 16, Fogarty discloses the device of claim 12. Fogarty fails to teach wherein the cutting grasper is further configured to grasp the target tissue using at least one of: a system of wires and pulleys; or one or more magnets.
Madhani, in the same field of art, teaches a grasper device (see Fig. 5) comprising one or more grasping components comprised of a system of wires (C1-C4) and pulleys (18a/18b) which drive opening and closing of the grasper formed by work members (20a/20b) (see col. 7, lines 45-63). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Fogarty to have a system of wires and pulleys as taught by Madhani since doing so would reduce friction and provide the surgeon with sensitive feedback of forces exerted on the surgical instrument (see Madhani col. 3, lines 18-21).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abunassar (US 20210346045 A1) discloses a similar device for cutting and grasping a leaflet (see Fig. 6A-6C).
Childs et al. (US 20210346081 A1) discloses a similar device for cutting a leaflet (see Fig. 5C-5F).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771